Jfotirtlj Court of
                                            Sntomo,

                                           January 22. 2014


                                         No.04-13-00219-CR


                                            Robert Brown.
                                              Appellant


                                                  V.



                                          The Slate of Texas.
                                               Appellee


                                    Trial Court Case No. CR-12-033


                                           ORDER

       The Court has reviewed the record and briefs in this appeal and has determined that oral
argument will not significantly aid it in determining the legal and factual issues presented in the
appeal. See Tex. R. App. I1. 39.8.     Therefore, all requests for oral argument are denied, and the
cause is advanced for ON BRIEFS submission on February I'). 2014. lo the following panel:
Chief Justice Stone, Justice Angelini, and Justice Chapa.         All parlies will be notified of the
Court's decision in this appeal in accordance with TEX. R. Ai'i*. P. 4S.


       Either party may lile a motion requesting the Court to reconsider its determination thai
oral argument will not significantly aid the Court in determining the legal and factual issues
presented in the appeal. See T.EX. R. App. P. 39.8. Such a motion should be filed within ten (10)
days from the date of this order.


       It is so ORDERED on January 22. 2014.



                                                                Catherine Stone, Chief Justice


       IN WITNESS Wl [EREOF, I have hereunto set my hand and affixed the seal of the said
couri on this January 22. 2014.